UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedSeptember30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-53252 WaferGen Bio-systems, Inc. (Exact Name of Registrant as Specified in its Charter) Nevada 90-0416683 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 7400 Paseo Padre Parkway, Fremont, CA (Address of principal executive offices) (Zip Code) (510) 651-4450 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesþNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesþNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨(Do not check if a smaller reporting company) Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNoþ The Registrant had 41,563,180 shares of common stock outstanding as of November17, 2011. TABLE OF CONTENTS Page PartI FINANCIAL INFORMATION Item1. Financial Statements (Unaudited) 1 Condensed Consolidated Balance Sheets 1 Condensed Consolidated Statements of Operations 2 Condensed Consolidated Statements of Cash Flows 3 Notes to the Condensed Consolidated Financial Statements 4 Item2. Management’s Discussion and Analysis of Financial Conditionand Results of Operations 22 Item4. Controls and Procedures 33 PartII OTHER INFORMATION Item1. Legal Proceedings 34 Item1A. Risk Factors 34 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 36 Item5. Other Information 37 Item6. Exhibits 38 SIGNATURES 39 EXHIBIT INDEX 40 Table of Contents WAFERGEN BIO-SYSTEMS, INC. AND SUBSIDIARIES PART I FINANCIAL INFORMATION Item1.Financial Statements (Unaudited) WAFERGEN BIO-SYSTEMS, INC. AND SUBSIDIARIES Condensed Consolidated Balance Sheets September30,2011 December31,2010 Assets (Unaudited) Current assets: Cash and cash equivalents $ $ Restricted cash Accounts receivable, net Inventories, net Prepaid expenses and other current assets Total current assets Property and equipment, net Other assets Total assets $ $ Liabilities and Stockholders’ Equity (Deficit) Current liabilities: Accounts payable $ $ Accrued payroll and related costs Deferred revenue Other accrued expenses, current portion Current portion of long-term debt — Total current liabilities Other accrued expenses, non-current portion — Long-term debt, net of current portion Fair value of conversion element of SeriesB redeemable convertible preference shares of subsidiary Derivative liability for conversion element of convertible promissory notes — Warrant derivative liability Total liabilities SeriesA andB redeemable convertible preference sharesof subsidiary Commitments and contingencies (Note14) — — Stockholders’ equity (deficit): SeriesC convertible preference shares of subsidiary –– Preferred stock, $0.001 par value, 10,000,000 shares authorized, 2,937,499.97 shares issued and outstanding at September30, 2011 — Common stock, $0.001 par value, 300,000,000 shares authorized, 41,563,180 and 41,175,464 shares issued and outstanding at September30, 2011, and December31,2010 respectively Additional paid-in capital Accumulated deficit (52,697,855 ) (43,265,399 ) Accumulated other comprehensive income Total stockholders’ equity (deficit) (4,055,272 ) Total liabilities and stockholders’ equity (deficit) $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 1 Table of Contents WAFERGEN BIO-SYSTEMS, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Operations (Unaudited) ThreeMonthsEndedSeptember30, NineMonthsEndedSeptember30, Revenue $ Cost of revenue Gross profit (loss) (403,158 ) (162,112 ) Operating expenses: Sales and marketing Research and development General and administrative Total operating expenses Operating loss (4,476,734 ) (3,628,268 ) (13,440,516 ) (9,045,952 ) Other income and (expenses): Interest income Interest expense (including excess debt discount of $2,255,074 expensed as interest in the nine months ended September30,2011) (240,143 ) (280 ) (3,059,370 ) (1,954 ) Gain on revaluation of conversion element of Series B redeemable convertible preference shares of subsidiary, net Gain on revaluation of conversion element of convertible promissory notes, net — — Gain (loss) on revaluation of warrants, net (1,665,950 ) Liquidated damages for late S-1 registration (532,161 ) — (532,161 ) — Miscellaneous income (expense) (62,703 ) (135,697 ) Total other income and (expenses) (1,596,495 ) Net income (loss) before provision for income taxes (5,224,763 ) (9,433,169 ) (9,029,532 ) Provision for income taxes — (713 ) — Net income (loss) (5,224,763 ) (9,432,456 ) (9,029,532 ) Accretion on SeriesA and B redeemable convertible preference shares of subsidiary associated with premium (166,773 ) (79,151 ) (287,929 ) (223,464 ) Accretion on Series B redeemable convertible preference shares of subsidiary associated with bifurcation of conversion element — (428,787 ) — (428,787 ) Accretion on SeriesA-1 convertible preferred stock associated with beneficial conversion feature — — (9,250,009 ) — SeriesA-1 preferred dividend (191,866 ) — (266,119 ) — Net income (loss) attributable to common stockholders $ $ ) $ ) $ ) Net income (loss) per share- basic $ $ ) $ ) $ ) Net income (loss) per share- diluted $ $ ) $ ) $ ) Shares used to compute net income (loss) per share- basic Shares used to compute net income (loss) per share- diluted 41, 378,428 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 2 Table of Contents WAFERGEN BIO-SYSTEMS, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Cash Flows (Unaudited) NineMonthsEndedSeptember30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Stock-based compensation Gain on revaluation of warrants, net (1,363,703 ) (14,526 ) Exchange (gain) loss on issuance of convertible preference shares of subsidiary (58,575 ) Gain on revaluation of conversion element of Series B redeemable convertible preference shares of subsidiary, net (111,227 ) (124,473 ) Gain on revaluation of conversion element of convertible promissory notes (5,912,152 ) — Excess debt discount expensed as interest — Allowance for doubtful accounts — Provision for excess and obsolete inventory (2,040 ) Amortization of debt discount — Change in operating assets and liabilities: Restricted cash (265 ) — Accounts receivable (407,706 ) Inventories (1,436,101 ) (362,381 ) Prepaid expenses and other assets (267,427 ) Accounts payable (271,857 ) Accrued payroll and related costs (255,282 ) Other accrued expenses Net cash used in operating activities (12,620,940 ) (9,155,510 ) Cash flows from investing activities: Purchase of property and equipment (663,862 ) (755,434 ) Net cash used in investing activities (663,862 ) (755,434 ) Cash flows from financing activities: Repayment of capital lease obligations (8,852 ) (18,461 ) Net proceeds from issuance of SeriesB redeemable convertible preference shares of subsidiary — Net proceeds from issuance of SeriesC convertible preference shares of subsidiary — Cost of converting Series B redeemable convertible preference shares of subsidiary into common stock — (3,200 ) Repayment of term loan (2,178,585 ) — Net proceeds from issuance of SeriesA-1 convertible preferred stock, convertible promissory notes and warrants — Interest converted to principal on convertible promissory notes — Proceeds from issuance of common stock and warrants, net of offering costs Payment of taxes for restricted stock forfeited (37,805 ) — Net cash provided by financing activities Effect of exchange rates on cash (241,733 ) Net increase (decrease) in cash and cash equivalents (1,524,184 ) Cash and cash equivalents at beginning of the period Cash and cash equivalents at end of the period $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 3 Table of Contents WAFERGEN BIO-SYSTEMS, INC. AND SUBSIDIARIES Notes to the Condensed Consolidated Financial Statements (Unaudited) NOTE 1.The Company General–WaferGen Bio-systems, Inc. and its subsidiaries (the “Company”) are engaged in the development, manufacture and sales of systems for gene expression, genotyping and stem cell research for the life sciences, pharmaceutical drug discovery and biomarker discovery and diagnostic products industries. The Company’s products are aimed at professionals who perform genetic analysis and cell biology, primarily at pharmaceutical and biotech companies, academic and private research centers, and diagnostics companies involved in biomarker research. Through the SmartChip products, the Company plans to provide new performance standards with significant savings of time and cost for professionals in the field of gene expression research facilitating biomarker discovery, toxicology, and clinical research. Wafergen, Inc. was incorporated in the State of Delaware on October22, 2002, and was acquired by WaferGen Bio-systems, Inc. in a reverse merger on May31, 2007. On January24, 2008, the Company formed a new subsidiary in Kulim Hi-Tech Park, Kedah, Malaysia. The subsidiary, WaferGen Biosystems (M) Sdn. Bhd. (“WGBM”), will launch various initiatives to support a number of the Company’s ongoing development and commercialization goals. The Company owns 100% of the common stock and 8.2% (which includes all shares that have been assumed by the Company pursuant to exercises of exchange rights for which the Company has received notice from investors) of the preference shares of this entity. The Company expects that all of the subsidiary’s preference shares will be redeemed or converted into shares of the Company, however if all preference shares were converted into common stock of WGBM, the Company would own 72.8% of WGBM’s common stock. See Note5 below. On May27, 2011, the Company completed a private placement offering (the “May2011 Private Placement”) with certain accredited investors, pursuant to which the Company sold an aggregate of approximately 2,937,500 shares of SeriesA-1 convertible preferred stock at a stated value of $5.20 per share, with each share being convertible into ten shares of common stock, convertible promissory notes in the aggregate principal amount of $15,275,000, convertible into an aggregate of approximately 2,679,824 shares of SeriesA-2 convertible preferred stock at a price of $5.70 per share, with each share being convertible into ten shares of common stock, and warrants to purchase 56,173,248 shares of the Company’s common stock at an exercise price of $0.62 per whole share. The Company received aggregate gross proceeds of $30,550,000, which after deducting issuance costs of $2,524,963 left net proceeds of $28,025,037. Subject to certain ownership limitations, the warrants issued in the May2011 Private Placement were exercisable immediately and will expire five years from the date of issuance. They include a provision for excess shares in the event of a change in ownership and contain standard anti-dilution clauses in the event of recapitalization, stock splits or combinations, merger or reorganization, dividends or distributions and similar equity adjustments, but do not contain anti-dilution provisions that would prevent them from being considered indexed to the Company’s stock, so they are accounted for within Stockholders’ Equity. The Company retained a selling agent in connection with this registered direct offering, and pursuant to the terms of a selling agency agreement, the Company paid the selling agents an aggregate fee totaling approximately $2,120,125. NOTE 2.Summary of Significant Accounting Policies Basis of Presentation–The Company has prepared the accompanying condensed consolidated financial statements pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”). Certain information and footnote disclosures normally included in consolidated financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to these rules and regulations. These condensed consolidated financial statements should be read in conjunction with the Company’s audited financial statements and footnotes related thereto for the year ended December31, 2010, included in the Company’s Form10-K filed with the SEC. In the opinion of management, the unaudited condensed consolidated financial statements include all adjustments (consisting only of normal recurring adjustments) necessary to present fairly the Company’s financial position and the results of its operations and cash flows. The results of operations for such interim periods are not necessarily indicative of results to be expected for the full year. 4 Table of Contents WAFERGEN BIO-SYSTEMS, INC. AND SUBSIDIARIES Notes to the Condensed Consolidated Financial Statements (Unaudited) Basis of Consolidation–The condensed consolidated financial statements include the financial statements of WaferGen Bio-systems, Inc. and its subsidiaries. All significant transactions and balances between the WaferGen Bio-systems, Inc. and its subsidiaries have been eliminated in consolidation. Development Stage–In prior periods the Company was in the development stage. Use of Estimates–Preparing condensed consolidated financial statements requires management to make estimates and assumptions that affect the reported amounts of assets, liabilities, revenues and expenses. Actual results and outcomes could differ from these estimates and assumptions. Foreign Currencies–Assets and liabilities of non-U.S. subsidiariesfor which the local currency is the functional currency are translated into U.S. dollars at the exchange rate on the balance sheet date. Revenues and expenses are translated at the average rates of exchange prevailing during each reporting period. Remeasurement adjustments resulting from this process are charged or credited to other comprehensive income (loss). Foreign exchange gains and losses for assets and liabilities of the Company’s non-U.S. subsidiariesfor which the functional currency is the U.S. dollar are recorded in Miscellaneous income (expense) in the Company’s Consolidated Statement of Operations. Stock-Based Compensation–The Company measures the fair value of all stock-based awards to employees, including stock options, on the grant date and records the fair value of these awards, net of estimated forfeitures, to compensation expense over the service period. The fair value of awards to consultants is measured on the dates on which performance of services is completed, with interim valuations recorded at balance sheet dates while performance is in progress. The fair value of options is estimated using the Black-Scholes valuation model, and of restricted stock is based on the Company’s closing share price on the measurement date. Inventory–Inventory is recorded at the lower of cost (first-in, first-out) or market value. Additionally, the Company evaluates its inventory in terms of excess and obsolete exposures. Change in Fair Value of Derivatives–The Company recognizes its warrants with anti-dilution provisions and the conversion element of its SeriesB redeemable convertible preference shares of its subsidiary, and of its convertible promissory notes as derivative liabilities. Such liabilities are valued when the financial instruments are initially issued or the derivative first requires recognition and are also revalued at each reporting date, with the change in their respective fair values being recorded as a change in fair value within other income and expenses in the statement of operations. The Company determines the fair value of its warrants with anti-dilution provisions and the conversion element of its SeriesB redeemable convertible preference shares of its subsidiary and of its convertible promissory notes and using a Monte Carlo Simulation approach, with key input variables provided by management. Warranty Reserve–The Company’s standard warranty agreement is one year from shipment of certain products. The Company accrues for anticipated warranty costs upon shipment of these products. The Company’s warranty reserve is based on management’s judgment regarding anticipated rates of warranty claims and associated repair costs, and the Company updates its assessment quarterly. Net Income (Loss) Per Share–Basic net income (loss) per share is computed by dividing net income (loss) by the weighted average number of common shares outstanding during the period. Diluted income (loss) per share is calculated by dividing net income (loss) by the weighted average number of common shares outstanding plus common share equivalents from conversion of dilutive stock options, warrants, and restricted stock using the treasury method, and convertible securities using the as-converted method, except when antidilutive. In the event of a net loss, the effects of all potentially dilutive shares are excluded from the diluted net loss per share calculation as their inclusion would be antidilutive. Recent Accounting Pronouncements In January2010, the FASB issued ASU2010-06, “Fair Value Measurements and Disclosures (Topic820): Improving Disclosures about Fair Value Measurements.” This guidance requires additional disclosures about fair value measurements, including information about purchases, sales, issuances and settlements in Level3. The Company adopted this guidance effective January1, 2011, and its adoption did not have a material impact on the Company’s consolidated financial condition or results of operations. 5 Table of Contents WAFERGEN BIO-SYSTEMS, INC. AND SUBSIDIARIES Notes to the Condensed Consolidated Financial Statements (Unaudited) In May2011, the FASB issued ASU2011-04, “Fair Value Measurement (Topic820).” ASU2011-04 will result in common fair value measurement and disclosure requirements in U.S. GAAP and IFRSs. Consequently, the amendments change the wording used to describe many of the requirements in U.S. GAAP for measuring fair value and for disclosing information about fair value measurements. ASU2011-04 is effective for interim and annual periods beginning after December15, 2011, with early application not permitted, and will become effective for the Company on January1, 2012. The adoption of this standard will not have a material impact on the Company’s consolidated financial position or results of operations. In June2011, the FASB issued ASU 2011-05, “Comprehensive Income (Topic220): Presentation of Comprehensive Income.” ASU2011-05 requires that all non-owner changes in stockholders’ equity be presented either in a single continuous statement of comprehensive income or in two separate but consecutive statements. In both choices, an entity is required to present each component of net income along with total net income, each component of other comprehensive income along with a total for other comprehensive income, and a total amount for comprehensive income. ASU2011-05 is effective retrospectively for fiscal years, and interim periods within those years, beginning after December15, 2011, with early adoption permitted, and will become effective for the Company on January1, 2012. The adoption of this standard will not have a material impact on the Company’s consolidated financial condition or results of operations. NOTE 3.Inventories Inventories consisted of the following at September30, 2011, and December31, 2010: September30,2011 December31,2010 Raw materials $ $ — Work in process — Finished goods Total inventories Less allowance for excess and obsolete inventory (559,140 ) (118,954 ) Inventories, net $ $ NOTE 4.Long Term Obligations On December7, 2010, the Company entered a $2,000,000 Loan and Security Agreement (“LSA”) with Oxford Finance Corporation (“Oxford”). Borrowings under this term loan were at an interest rate of approximately 13%, and for the first six months, interest only was repayable, after which the balance of principal and interest were repayable in equal monthly installments over a thirty month period. The Company granted Oxford a first priority security interest in substantially all of its assets, excluding its intellectual property. The Company issued warrants to purchase 95,368 shares of common stock with an allocated fair value of $46,230 and incurred other initial costs of $157,240 to obtain the LSA, and a fee of $95,000 was payable to Oxford on termination. These deferred financing costs of $298,470 were amortized as a non-cash interest expense over the period of the loan using the effective interest method. The loan was repaid in full on May27, 2011. At this date, the unamortized deferred financing costs of $222,275 plus additional costs arising from early termination of $83,585 were expensed as interest. The Company leased equipment under a capital lease that expired in August2011. There were no future obligations under capital leases as of September30, 2011. 6 Table of Contents WAFERGEN BIO-SYSTEMS, INC. AND SUBSIDIARIES Notes to the Condensed Consolidated Financial Statements (Unaudited) On May27, 2011, the Company issued convertible promissory notes with a face value of $15,275,000, along with convertible preferred stock and warrants (see Note1). Interest on the notes accrues at a rate of 5% per annum, and may either be paid on the last day of each fiscal quarter, or added to the principal amount of the notes, at the Company’s option. The outstanding principal amount under these convertible promissory notes may be converted into SeriesA-2 convertible preferred stock at a rate of $5.70 per share, with each share of SeriesA-2 convertible preferred stock being convertible into ten shares of common stock. In connection with the issuance of the convertible promissory notes, the Company and the note holders entered into a Cure Amount Side Letter Agreement (“CASLA”) which, prior to its termination on September30, 2011, provided that, in the event that the Company should require debt to be converted in order to meet equity requirements to apply for (at its discretion) or maintain a listing on a recognized exchange, the notes may be converted at a lower rate per share based on the market price of the Company’s common stock at the time of conversion, such that the note is convertible into a higher number of shares of SeriesA-2 convertible preferred stock such that the value of the notes is maintained. The Company recognized the conversion element of the notes as an embedded derivative valued at $11,495,163 on the date of issuance (see Note10). The Company determined the fair values of the SeriesA-1 convertible preferred stock, the convertible promissory notes and the warrants on May27, 2011, the issuance date. The Company then assigned the aggregate proceeds of $30,550,000 in proportion to those fair values. The Company thus valued the SeriesA-1 convertible preferred stock at $10,724,991 (see Note6), the convertible promissory notes at $10,072,592 and the warrants at $9,752,417 (see Note8). The difference between face value of the convertible promissory notes and their allocated fair value was recorded as debt discount. In addition, the Company recognized the conversion element of the convertible promissory notes as an embedded derivative requiring bifurcation. On September30, 2011, Company and the note holders terminated the CASLA. The Company continues to recognize the conversion element of the convertible promissory notes as a derivative liability because they include an additional share coefficient, such that additional shares of SeriesA-2 convertible preferred stock may be issued in the event of an Organic Change (a substantial change in ownership or trading status of the Company, as defined). Since the number of additional shares is not calculated in a manner to neutralize the impact of a discontinuous stock price event, the conversion element of the convertible promissory notes was determined to remain as a derivative liability. The Company therefore performed a valuation at September30, 2011, both with and without the CASLA in place. The difference between the valuation with the CASLA in effect and the valuation at June30, 2011, was recorded as an unrealized gain in the Statement of Operations. The difference between the September30, 2011, valuation with the CASLA in effect and the September30, 2011, valuation without the CASLA in effect represented rights waived, so the difference between these two fair values was transferred to Stockholders’ Equity. The Company evaluates the derivative liability for the conversion element of convertible promissory notes using a Monte Carlo Simulation approach, using critical assumptions provided by management reflecting conditions at the valuation dates. The fair value of this derivative liability at May27, 2011, included assumptions of the fair value of common stock of $0.68, estimated volatility of 64.31%, a risk-free interest rate of 0.21% and a contractual term of 3.5 years, and was estimated to be $11,495,163. The fair value of this derivative liability at June30, 2011, included assumptions of the fair value of common stock of $0.54, estimated volatility of 62.00%, a risk-free interest rate of 0.22% and a contractual term of 3.4 years, and was estimated to be $13,108,276. The increase in fair value of $1,613,113 was reflected as a charge within other income and expenses in the statement of operations in the three months ended June30, 2011. The fair value of this derivative liability at September30, 2011, with the CASLA still in effect, included assumptions of the fair value of common stock of $0.30, estimated volatility ranging from 71.79% to 81.20%, a risk-free interest rate ranging from 0.06% to 0.22% and a contractual term of 3.16 years, and was estimated to be $5,583,011. The decrease in fair value of $7,525,265 was reflected as a gain within other income and expenses in the statement of operations in the three months ended September30, 2011. The fair value of this derivative liability at September30, 2011, without the CASLA in effect, included assumptions of the fair value of common stock of $0.30, estimated volatility of 71.79%, a risk-free interest rate of 0.22% and a contractual term of 3.16 years, and was estimated to be $5,009,088. The decrease in fair value of $573,923 was recorded as a transfer to Stockholders’ Equity. 7 Table of Contents WAFERGEN BIO-SYSTEMS, INC. AND SUBSIDIARIES Notes to the Condensed Consolidated Financial Statements (Unaudited) Risk-Free Interest Rate.This is the U.S. Treasury rate for the measurement date having a term equal to the weighted average expected remaining term of the convertible promissory notes prior to conversion. An increase in the risk-free interest rate will increase the fair value and the associated derivative liability. Contractual Term.This is the full contractual term of the convertible promissory notes. The Company’s Monte Carlo Simulation included a blend of expected remaining terms prior to partial conversion into SeriesA-2 convertible preferred stock, giving consideration to the likelihood of conversion pursuant to the CASLA while it remained in effect, and a further blend of expected remaining terms prior to partial conversion into common stock, all based on management’s projections of when such conversions would occur within the contractual term. An increase in these expected remaining terms prior to conversion into common stock will increase the fair value and the associated derivative liability. Expected Volatility.This is a measure of the amount by which the stock price has fluctuated or is expected to fluctuate. To the extent that Company’s stock has not been traded for as long as the expected remaining term of the convertible promissory notes, the Company uses a weighted-average of the historic volatility of a group of publicly traded companies over the retrospective period corresponding to the expected remaining term of the convertible promissory notes on the measurement date. The group of publicly traded companies is selected from the same industry or market index, with extra weighting attached to those companies most similar in terms of business activity, size and financial leverage. To the extent that the Company’s stock has been traded for longer than the expected remaining term of the convertible promissory notes, this weighted average is used to determine 50% of the volatility, with the Company’s own historic volatility used to determine the remaining 50%. An increase in the expected volatility will increase the fair value and the associated derivative liability. Dividend Yield.The Company has not made any dividend payments nor does the Company have plans to pay dividends in the foreseeable future. An increase in the dividend yield will decrease the fair value and the associated derivative liability. To the extent that the debt discount as initially calculated exceeded the face value of the notes, net of issuance costs, the Company recorded a one-time non-cash interest expense of $2,255,074. The resulting debt discount of $14,442,497 ($5,202,408 related to the valuation allocation plus $11,495,163 related to the conversion element (an embedded derivative), less the $2,255,074 expensed as interest) is being amortized as non-cash interest expense using the effective yield method over the 3.5year contractual term of the promissory notes. Further, issuance costs totaling $2,524,963 were allocated to the SeriesA-1 convertible preferred stock, the convertible promissory notes and the warrants in proportion to their fair values on their issuance date. The $832,502 thus allocated to the convertible promissory notes was recorded as a deferred financing cost and is being amortized as a non-cash interest expense using the effective yield method over the 3.5year contractual term of the promissory notes. The balance of the convertible promissory notes comprises the following at September30, 2011 and December31, 2010: September30,2011 December31,2010 Convertible Promissory Notes Payable: Face value $ $
